Case 14-41393        Doc 45     Filed 11/19/18     Entered 11/19/18 12:06:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 41393
         Brenda Shiller

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/17/2014.

         2) The plan was confirmed on 01/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/11/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/09/2016, 09/18/2017.

         5) The case was Completed on 04/30/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $46,076.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-41393              Doc 45         Filed 11/19/18    Entered 11/19/18 12:06:32                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $69,652.88
           Less amount refunded to debtor                               $3,116.83

 NET RECEIPTS:                                                                                           $66,536.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,375.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $2,740.34
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $7,115.34

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACC International                        Unsecured         828.97           NA              NA            0.00       0.00
 Advantage Assets, Inc                    Unsecured         648.57           NA              NA            0.00       0.00
 Arnoldharris                             Unsecured         400.00           NA              NA            0.00       0.00
 Asset Acceptance                         Unsecured         323.00           NA              NA            0.00       0.00
 Asset Acceptance                         Unsecured           0.00           NA              NA            0.00       0.00
 Asset Acceptance LLC                     Unsecured         317.00           NA              NA            0.00       0.00
 Becket & Lee                             Unsecured      1,287.58       1,287.58        1,287.58      1,287.58        0.00
 Capital One Bank USA NA                  Unsecured      2,334.00            NA              NA            0.00       0.00
 Credmgmtcntl                             Unsecured         278.00           NA              NA            0.00       0.00
 Credmgmtcntl                             Unsecured         202.00           NA              NA            0.00       0.00
 Educational Credit Management Corp       Unsecured      5,011.00       5,198.38        5,198.38      5,198.38        0.00
 Hunter Warfield                          Unsecured      1,558.00            NA              NA            0.00       0.00
 Hunter Warfield                          Unsecured      1,318.00       1,318.00        1,318.00      1,318.00        0.00
 IC System                                Unsecured         202.00           NA              NA            0.00       0.00
 Illinois Dept Of Human Services          Unsecured      1,153.00       1,153.00        1,153.00      1,153.00        0.00
 Illinois Student Assistance Commission   Unsecured           0.00    15,054.24        15,054.24     15,054.24        0.00
 Illinois Tollway                         Unsecured         700.00           NA              NA            0.00       0.00
 Internal Revenue Service                 Unsecured      1,078.63       1,094.10        1,094.10      1,094.10        0.00
 Internal Revenue Service                 Priority       9,793.00     10,011.23        10,011.23     10,011.23        0.00
 LTD Financial Services                   Unsecured         509.50           NA              NA            0.00       0.00
 Ltd Financial Svcs Lp                    Unsecured         648.00           NA              NA            0.00       0.00
 LVNV Funding LLC                         Unsecured      2,266.00            NA              NA            0.00       0.00
 LVNV Funding LLC                         Unsecured      1,641.00            NA              NA            0.00       0.00
 Midland Funding                          Unsecured         503.00           NA              NA            0.00       0.00
 Midland Funding                          Unsecured      3,500.00            NA              NA            0.00       0.00
 Receivables Performance                  Unsecured      1,217.64            NA              NA            0.00       0.00
 Social Security                          Unsecured     28,000.00            NA              NA            0.00       0.00
 United States Dept Of Education          Unsecured           0.00    15,329.25        15,329.25     15,329.25        0.00
 US Dept of Education                     Unsecured      8,530.00       8,974.93        8,974.93      8,974.93        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-41393        Doc 45      Filed 11/19/18     Entered 11/19/18 12:06:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $10,011.23         $10,011.23              $0.00
 TOTAL PRIORITY:                                         $10,011.23         $10,011.23              $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,409.48         $49,409.48              $0.00


 Disbursements:

         Expenses of Administration                             $7,115.34
         Disbursements to Creditors                            $59,420.71

 TOTAL DISBURSEMENTS :                                                                     $66,536.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
